Judgment, Supreme Court, New York County (Renee White, J.), rendered July 31, 2000, convicting defendant, upon his plea of guilty, of attempted sodomy in the first degree (two counts) and endangering the welfare of a child, and sentencing him to an aggregate term of 10 to 20 years, unanimously affirmed.
Since defendant did not move to withdraw his plea, his claim that the court should have made an inquiry into his remark at sentencing that the plea was against his will is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court was not obligated to conduct a sua sponte inquiry. Nothing in defendant’s plea allocution cast doubt on his guilt (see People v Toxey, 86 NY2d 725), and the court considered and rejected defendant’s conclusory assertion of involuntariness on the basis of its own familiarity with the record. Concur — Nardelli, J.P., Tom, Lerner, Marlow and Gonzalez, JJ.